Citation Nr: 1516101	
Decision Date: 04/14/15    Archive Date: 04/21/15

DOCKET NO.  12-33 682	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri



THE ISSUE

Entitlement for service connection for tinnitus.



REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. Nye, Associate Counsel




INTRODUCTION

The Veteran served on active duty from April 1993 to April 1997.

This case comes to the Board of Veterans Appeals (Board) from a March 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which in relevant part, denied the Veteran's request to reopen his previously denied tinnitus claim.  


FINDING OF FACT

The Veteran has tinnitus that is related to in-service acoustic trauma.


CONCLUSION OF LAW

Tinnitus was incurred in service. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§§ 3.156(c), 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Before deciding the tinnitus claim on its merits, it is necessary to discuss a June 2010 rating decision, in which the RO denied a substantial identical claim. The Veteran did not appeal that decision.  Nevertheless, when VA receives or associates with the claims file relevant official service department records which were not associated with the claims folder at the time VA first decided the claim, VA will reconsider the claim without requiring the claimant to submit new and material evidence.  See 38 C.F.R. § 3.156(c) (2014).  In July 2014, additional service personnel records were associated with the claims file.  Among the additional records is a performance evaluation dated December 1994, which describes the Veteran's duties as a military policeman in the Air Force.  According to the performance evaluation, the Veteran's duties required him to patrol the flight line at an Air Force base in Italy.  This evaluation had not been associated with the claims folder when VA first denied service connection for tinnitus in June 2010.  The Veteran attributes tinnitus to acoustic trauma, specifically, to his exposure to loud jet aircraft noise in the Air Force.  The December 1994 performance evaluation is relevant to the Veteran's tinnitus claim because it corroborates his assertion that his duties required him to work in close proximity to loud jet aircraft noise.  For this reason, the Board will reconsider the Veteran's claim without requiring him to submit new and material evidence.

Service connection will be granted for a current disability which resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship - or "nexus" - between the current disability and an in-service precipitating disease, injury or event.  See Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a) . Service connection may be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303(d).  Service connection is also available on presumptive basis for certain diseases that VA classifies as "chronic."  See 38 C.F.R. §§ 3.303(b), 3.307(a), 3.309(a). 

The Veteran's post-service VA treatment records include a February 2010 audiology treatment note, which explains that, "[the Veteran] also has had tinnitus, which is noticeable at night . . . since he was in the Air Force (1993-1997 active duty)."  This diagnosis satisfies the current disability requirement of the claim for service connection for tinnitus.  As a layperson, the Veteran himself is also competent to diagnose tinnitus.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) ("ringing in the ears is capable of lay observation").

According to the Veteran's notice of disagreement, he was required to patrol near aircraft on the flight line while working as a military policeman in the Air Force.  This statement has been verified by his personnel records, including the December 1994 performance evaluation.  Acoustic trauma due to loud jet aircraft noise can satisfy the in-service disease or injury requirement of a claim for service-connected compensation for tinnitus.  See e.g. Hensley v. Brown, 5 Vet. App. 155, 160 (1993).  Having proven the existence of both a current disability and an in-service disease or injury, the success of the Veteran's claim therefore depends on the existence of a causal connection between the Veteran's current tinnitus and his in-service noise exposure.  See Fagan, 573 F.3d at 1287.  

In February 2012, the RO arranged for the Veteran to be examined by a VA audiologist.  After examining the Veteran, the audiologist concluded that, "[t]here is no evidence the veteran suffered acoustic trauma tinnitus during military service.  Hearing loss has been ruled out. There is no audiological support for the tinnitus claim.  There are multiple etiologies for tinnitus.  Considering all the evidence the examiner cannot be fifty percent or more certain [that] tinnitus started during military service secondary to military noise exposure."  

The Board has considered the 2012 VA examiner's opinion, and also the Veteran's statements describing the ringing in his ears as "constant" since his time in the Air Force.  Because the Veteran's statements are competent evidence that his tinnitus began in service, see Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2007); Charles, 16 Vet. App. at 374, the VA examiner's conclusion depends on the inaccurate factual premise that "[t]here is no evidence the [V]eteran suffered acoustic trauma tinnitus during military service."  "An opinion based upon an inaccurate factual premise has no probative value."  Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  Furthermore, most of the probative value of a medical opinion comes from its reasoning, see Nieves-Rodrigeuz v. Peake, 22 Vet. App. 295, 304 (2008), and the examining audiologist did not attribute the Veteran's tinnitus to an alternative cause or otherwise explain why a causal link between tinnitus and in-service exposure to jet aircraft noise was unlikely.

Moreover, the U.S. Court of Appeals for Veterans Claims has recently held that, at least when there is evidence of acoustic trauma, tinnitus is an "organic disease of the nervous system" for the purposes of 38 C.F.R. § 3.309(a) (list of chronic diseases for which presumptive service connection is available).  See Fountain v. McDonald, No. 13-0540, ___ Vet. App. ____ 2015 WL 510609 at *12 (Feb. 9, 2015).  

38 C.F.R. § 3.303(b) provides: "With chronic disease shown as such in service (or within the presumptive period under § 3.307) so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes. . . . When the disease identity is established . . . there is no requirement of evidentiary showing of continuity.  Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim." 

This regulation applies only when a chronic condition is "noted" in service.  However, "such noting need not be reflected in any written documentation (other than as required to be in a format sufficient for inclusion as part of the record and proceedings before the Secretary and the Board . . . either contemporaneous to service or otherwise."  Savage v. Gober, 10 Vet. App. 488, 497, 1997), abrogated, in part, on other grounds in Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013)).   There is no evidence in the record which is inconsistent with the Veteran's statements that his acoustic trauma coincided with the onset of his tinnitus symptoms.  The Board therefore accepts the Veteran's statements and finds that tinnitus manifested as a result of his in-service acoustic trauma.  Accordingly, service connection for tinnitus is warranted.  



ORDER

Entitlement to service connection for tinnitus is granted.



____________________________________________
LANA K. JENG
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


